DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the closest prior art of record is considered to be US 8,308,846 (Op de Laak) and US 5,476,539 (Suzuki).  
Op de Laak discloses a device that precipitates impurities from a gas stream such as an electrostatic oil mist separator for an internal combustion engine.  See col. 5, ll. 30-67; col. 6, l. 66-col. 7, l. 23; Fig. 3. The device of Op de Laak comprises a positive plate 3 and a negative plate 2 facing each other, whereas the negative plate includes a plurality of protrusions 4, a case 8 having an inlet 11 and an outlet 12 which houses the positive plate and negative plate, and a voltage generator 5 configured to apply a voltage across the positive plate and the negative plate, wherein the electrostatic oil mist separator is configured to cause blow-by gas to flow from the inlet to the outlet between the positive plate and the negative plate in a state in which the voltage generator is applying a voltage across the positive plate and the negative plate, thereby separating oil mist from the blow-by gas by electrostatic adsorption force (col. 7, ll. 3-23).  Op de Laak fails to disclose a filter comprising an electrically insulating material and arranged between the positive plate and the negative plate, at least one of the 
	Suzuki discloses a gas purifying apparatus that utilizes electrostatic separation such as an electrostatic oil mist separator.  See col. 2, l. 50-col. 4, l. 12; Figs. 1-5.     The apparatus comprises a positive plate 2 and a negative plate 1 facing each other, a filter 3 comprising an electrically insulating material (dielectric layer) and arranged between the positive plate and the negative plate, a case 5 having an inlet 5a and an outlet 5b and houses the positive plate, the negative plate, and the filter, and
 a voltage generator 4 configured to apply a voltage across the positive plate and the negative plate, wherein the electrostatic oil mist separator is capable of being configured to cause blow-by gas to flow from the inlet to the outlet between the positive plate and the negative plate in a state in which the voltage generator is applying a voltage across the positive plate and the negative plate, thereby separating oil mist from the blow-by gas by electrostatic adsorption force, and at least one of the positive plate and the negative plate is made of a metal plate (stainless steel) and includes a plurality of protrusions 1a.  Suzuki fails to disclose said protrusion formed by cutting and raising the metal plate.  One of ordinary skill in the art would appreciate the structure implied with the limitation “formed by cutting and raising the metal plate” further limits the structure of said metal plate to the protrusions “formed by cutting and raising said metal plate.” Whereas portions of the metal plate that have been cut and raised, the  corresponding portions of the metal plate that are cut and raised should also correspond to the portions that form the protrusions in shape and size extending from said metal plate.

NOTE (for clarity on the record):  For claim 1 at line 14, the phrase “the voltage generator is applying a voltage [emphasis added]” refers back to the phrase “a voltage generator configured to apply a voltage across... [emphasis added] at line 9 of claim 1. For claim 3 at line 4, the phrase “a direction of floe of blow-by gas [emphasis added]” refers back to the phrase “the electrostatic oil mist separator is configured to cause blow-by gas to flow [emphasis added]” at lines 11-12 in claim 1.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203.  The examiner can normally be reached on Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571)272-1203.  The examiner can normally be reached on Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett McKenzie (Acting SPE) can be reached on (571) 270-53279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        May 17, 2021





/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776